DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-10 in the reply filed on 5 October 2020 is acknowledged.  The traversal is on the ground(s) that “it is not believed to incur undue burden on the Office to search all pending claim groups” (Response to Election/Restriction 5 October 2020 pg. 7).  This is not found persuasive because the claims were not restricted for imposing an undue burden under U.S. Restriction practice, but because the claims do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature as detailed in the Requirement for Restriction/Election dated 3 September 2020.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claim 1, line 15 recites “the housing” and should recite “the housing of the fluid injector” for consistency with the antecedent basis found in line 12.
Claim 2, lines 4 and 5 recites “the housing” and should recite “the housing of the fluid injector” for consistency with the antecedent basis found in Claim 1.
Claim 3, line 3 recites “the pressure jacket” and should recite “the pressure jacket body” for consistency with the antecedent basis found in Claim 1 and because the at least one alignment member is specifically recited as comprising “a plurality of alignment 
Claim 4, line 3 recites “the pressure jacket” and should recite “the pressure jacket body” for consistency with the antecedent basis found in Claim 1 and because “the plurality of alignment members are spaced apart at equal radial intervals around the circumference of the circumferential wall”, where the circumferential wall was introduced as part of the pressure jacket body.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0018357 to Randy W. Adair et al. (Adair).
Regarding claim 1, Adair discloses a pressure jacket for use with a fluid injector and syringe, the pressure jacket comprising:

    PNG
    media_image1.png
    475
    537
    media_image1.png
    Greyscale
a pressure jacket body (12) having a proximal end, a distal end (See annotated Fig. 7), and a circumferential sidewall (23) extending between the proximal end and the distal end along a pressure jacket longitudinal axis (Fig. 7);
Annotated Figure 7 of Adair
at least one resiliently deflectable retaining member (34) having a first segment attached to the pressure jacket body near the proximal end (See annotated Fig. 7 showing the detent arm 34 forming the first segment) and a second segment protruding from the first segment toward the distal end of the pressure jacket body and deflectable relative to the first segment (See annotated Fig. 7 showing the protruding second segment which has a upper face that is protruding toward the distal end); and

    PNG
    media_image2.png
    520
    631
    media_image2.png
    Greyscale
at least one actuation member associated with the at least one resiliently deflectable retaining member (Annotated Fig. 8 shows the facets which actuate the at least one resiliently deflectable retaining member, as described in para. 56),
Annotated Figure 8 from Adair showing the actuation member
wherein the at least one actuation member (Annotated Fig. 8) interacts with a housing (30) of the fluid injector when the pressure jacket (12) is connected to the housing to deflect the at least one resiliently deflectable retaining member upon rotation of the pressure jacket relative to the housing during disengagement of the pressure jacket from the housing (para. 56).

Regarding claims 2-10, Adair discloses the pressure jacket according to claim 1, and further discloses:
Claim 2: at least one alignment member (19) associated with the proximal end of the pressure jacket body (Fig. 7, #19) or the at least one resiliently deflectable retaining 
Claim 3: the at least one alignment member comprises a plurality of alignment members spaced apart around a circumference of the circumferential wall of the proximal end of the pressure jacket (para. 40 describes 8 threads per inch, 2 start profiles showing the at least one alignment member 19 is a plurality of alignment members spaced around the circumference of the wall 23);
Claim 4: the plurality of alignment members are spaced apart at equal radial intervals around the circumference of the circumferential wall of the proximal end of the pressure jacket (para. 40);
Claim 5: the second segment of the at least one resiliently deflectable retaining member (34) is deflectable radially relative to the first segment away from the pressure jacket longitudinal axis (para. 56 describes the at least one resiliently deflectable retaining member 34 deflecting away from the pressure jacket longitudinal axis to secure into the case lock recess 35);
Claim 6: the at least one resiliently deflectable retaining member (34) is linearly or curvilinearly contiguous between the first segment and the second segment (Annotated Fig. 7, #34 showing the first segment and second segment are curvilinearly contiguous);
Claim 7: the second segment of the at least one resiliently deflectable retaining member is angled toward the pressure jacket longitudinal axis (para. 56 describe the at least 
Claim 8: the at least one actuation member is provided on a surface of the at least one resiliently deflectable retaining member (Annotated Fig. 8 above shows the actuation member is a facet of the surface of the at least one resiliently deflectable retaining member 34);
Claim 9: the at least one actuation member is at the second segment of the at least one resiliently deflectable retaining member (Annotated Fig. 8 above shows the actuation member is a facet on the second segment of the at least one deflectable member);
Claim 10: the at least one actuation member is angled relative to a plane defined by a body of the at least one resiliently deflectable retaining member (34; Annotated Fig. 8 above shows the actuation member is a facet angled relative to a plane defined by a body of the at least one resiliently deflectable retaining member 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                   

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783    
02/16/2021